DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites at lines 5-6 “selecting one chain map of the plurality of chain maps” without any specific criteria. Thus the selecting seems purely subjective.
Claims 26, 27 correspond to a method and computer program product forsystem claim 1 thus contain similar defects. Claim 4 seems to clarify how selection is made.
Claim Objections
Claim 21 contains a typo error “an merged empty chain map”. Correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 26, 27 essentially correspond to claims 1, 23, 24 of the U.S. Patent without the limitations of “incremental” and “based on an order from most recent to oldest”, thus anticipated by the U.S. Patent. 
Dependent claims 2-25 merely recite obvious variations of claims 2-22 of the U.S. Patent worded slightly differently.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haustein et al (US 20130173548) teach version-recovery process implemented on a block-differential basis. For data backup and recovery based on linked file repositories with each of the linked file repositories representing an individual file system capable of storing at least one version of a file and being connected to at least one server system, each of the linked file repositories are placed in a certain position for storing a certain version of the file.  Each position of each of the linked file repositories is continuously numbered.  A number of the versions of the file are determined by the position of the one of the linked file repositories.  A version-movement process over each of the linked file repositories is implemented to perform a read operation of the at least one version of the file. 
 VanderSpek et al (US 20140052700) teach delta version clustering and re-anchoring. A first anchor having a plurality of delta-compressed versions of data dependent on the first anchor is generated.  The first anchor and the plurality of delta-compressed versions form a cluster.  A second anchor is generated.  The first anchor is replaced with the second anchor.  The replacing includes re-
Cane et al (US 5,765,173) teaches high performance backup of a computer system including backing up changed portions of files and selectively choosing files for backup.  Files are treated as a collection of blocks, and only those blocks which have changed since a previous backup are transmitted to a backup system. Prior to selecting blocks for backup, files are selectively chosen by excluding previously archived files such as commercial software, and excluding other non-critical applications and data based on, inter alia, commonality, modification date and a list of files which are already present in the backup system.  Files may also be pre-loaded into a backup system in anticipation of their presence in the computer system to be backed up. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
                                                                                                                                     /UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        21 May 2021